IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                  NO. WR-44,786-06


             EX PARTE RICHARD ANTHONY RIVERS, Applicant


          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 0710442-D IN THE 178TH DISTRICT COURT
                           HARRIS COUNTY

        MCCLURE, J., delivered the opinion of the Court in which KELLER, P.J.,
and HERVEY, RICHARDSON, NEWELL, KEEL, and WALKER, JJ., joined. YEARY,
J., filed a concurring and dissenting opinion in which SLAUGHTER, J., joined.

                                     OPINION
   Is it legal for the Texas Department of Criminal Justice to decline to release an inmate

to mandatory supervision on one sentence until the inmate is eligible for release on all

concurrent sentences? Because Applicant is eligible for mandatory supervision release on

one of his convictions, we grant relief as to that sentence. However, because Applicant is

ineligible for mandatory supervision on his second sentence, he is not entitled to immediate

release as to that sentence.
                                                                                     RIVERS ― 2

    I.     BACKGROUND

    Applicant is serving two sentences that involve Texas’s mandatory supervision statute

in both its automatic and discretionary forms. Prior to 1996, all eligible inmates whose

good time plus actual time in prison equaled the total length of their sentences were

absolutely required to be released on mandatory supervision. See Act of May 23, 1987,

70th Leg., R.S., ch. 1101, § 7, sec. 8(c), 1987 Tex. Gen. Laws 3750, 3754, repealed by Act

of May 8, 1997, 75th Leg., R.S., ch. 165, § 12.22, 1997 Tex. Gen. Laws 327, 443 (current

version at Tex. Gov’t Code Ann. §§ 508.147–508.149). 1 The Parole Board had no

discretion to deny release to an inmate even if the Board was certain he would pose a clear

and present danger to society. See House Comm. Report, Bill Analysis, Tex. H.B. 1433,

74th Leg., R.S. (1995) (amending then Tex. Code Crim. Proc. art. 42.18, § 8(c) and adding

subsection (c-1), now codified at Tex. Gov’t Code § 508.149) (noting “once eligible

inmates reach an average of 48% of their total sentence, the Pardons and Parole Board

has no discretion or decision-making power regarding their release”).

    Concerned with this “automatic open-door policy,” the Texas Legislature repealed

the mandatory supervision statute and enacted a policy that provided for some discretion

in the Texas Department of Criminal Justice’s (TDCJ) decision to release an inmate to

mandatory supervision. Act of May 29, 1995, 74th Leg., R.S., ch. 263, 1995 Tex. Gen.

Laws 2592, 2592–93, repealed by Act of May 8, 1997, 75th Leg., R.S., ch. 165, § 12.22,


1
 In 1995, an eligible inmate whose actual calendar time plus accrued good conduct time equaled the term
of his sentence was automatically released on mandatory supervision and treated as if he were on parole.
Act of May 23, 1987, 70th Leg., R.S., ch. 1101, § 7, sec. 8(c), 1987 Tex. Gen. Laws 3750, 3754 (repealed
1997).
                                                                                        RIVERS ― 3

1997 Tex. Gen. Laws 327, 443 (“H.B. 1433”). Effective September 1, 1996, the revised

statute, now found in the Government Code, states, “an inmate may not be released to

mandatory supervision if a parole panel determines that: (1) the inmate’s accrued good

conduct time is not an accurate reflection of the inmate’s potential for rehabilitation; and

(2) the inmate’s release would endanger the public.” Tex. Gov’t Code Ann. § 508.149(b).

    The amendments also contained a saving clause, applying the change in the law to

offenses committed after the effective date of the statutory amendment, while retaining the

prior law for offenses committed before the effective date. See H.B. 1433 at §§ 3 and 4; 2

see also Ex parte Mabry, 137 S.W.3d 58, 59–60 (Tex. Crim. App. 2004) (holding that

“[t]hese clauses reflect a clear intention by the Legislature to apply the old law to prisoners

serving a sentence for an offense committed prior to the September 1, 1996, effective date.

Thus, the law prior to those revisions applies to applicant, whose offense was committed

in 1990.”).

    In 1995, Applicant committed a burglary of a habitation with intent to commit theft. He

was convicted of that offense in 1997, and punishment was assessed at confinement for


2
 The amendments contained in H.B. 1433, which became effective September 1, 1996, contained the
following:

       Section 3(a) The change in law made by this Act applies only to a prisoner serving a
       sentence for an offense committed on or after the effective date of this Act. For purposes
       of this section, an offense is committed before the effective date of this Act if any element
       of the offense occurs before the effective date.

       Section 3(b) A prisoner serving a sentence for an offense committed before the effective
       date of this Act is covered by the law in effect when the offense was committed, and the
       former law is continued in effect for that purpose.
                                                                           RIVERS ― 4

thirty-five years (“1997 conviction”). Applicant was eligible for mandatory supervision

(MS) on that sentence and remains so because of the savings clause. See Act of May 23,

1987, 70th Leg., R.S., ch. 1101, § 7, sec. 8(c), 1987 Tex. Gen. Laws 3750, 3754 (repealed

1997).

   In 2013, while on supervised release for the 1997 conviction, Applicant committed

another burglary of a habitation. He was convicted, and punishment was assessed at ten

years’ confinement (“2013 conviction”). The 2013 conviction was ordered to run

concurrently with the 1997 conviction. The 2013 conviction is subject to the 1996 change

to the supervised release statute in which release to mandatory supervision is no longer

automatic but subject to the discretion of the parole board. See Tex. Gov’t Code Ann. §§

508.0443(a)(1), 508.147(a), 508.149(b).

   On January 24, 2020, Applicant was notified that he would be reviewed for

discretionary mandatory release (DMS) on the 2013 conviction. In March 2020, the Board

of Pardons and Paroles decided to deny release on this sentence. The Board again denied

Applicant’s release to DMS in February 2021.

   In May 2020, Applicant’s 1997 conviction became eligible for mandatory supervision.

However, the Texas Department of Criminal Justice (TDCJ) notified Applicant that he

would not be released until he became eligible for release on all concurrent sentences.
                                                                            RIVERS ― 5

   II.     ARGUMENTS OF THE PARTIES

   Applicant alleges that TDCJ is misinterpreting the phrase “eligible for release” to mean

than an inmate must be granted DMS in the 2013 conviction in order to become eligible

for release in his 1997 conviction.

   The State disagrees and counters that an inmate should not be released to supervision

on an eligible sentence, even if entitled to immediate release, if concurrently serving a

sentence ineligible for release. The State argues that this is not a denial of release but,

instead, a delay until the inmate is no longer prevented from release on the other sentence.

The State argues this is legal for two reasons. First, a proper reading of the MS statute

shows inmates are entitled to supervised release only on eligible sentences. Otherwise,

according to the State, interpreting the statute to mean immediate release, regardless of the

inmate’s eligibility of release on any other sentences he is currently serving, would lead to

absurd consequences that the Legislature did not intend. Second, the State contends that

Applicant’s interpretation of the statute would violate other statutes, namely, the DMS

statute. The State argues that the DMS statute requires sentence credits before release,

necessitates the parole board’s discretion in approving release, and, in some instances,

simply prohibits release. Immediate release, according to the State, would violate this

statute.

   III.    ANALYSIS

   i.      TDCJ has no discretion to deny release.
                                                                            RIVERS ― 6

   As discussed above, prior to the enactment of the discretionary mandatory supervision

release statute, TDCJ had no discretion to deny mandatory release to an inmate. The

mandatory supervision statute speaks in unequivocal language that an eligible inmate

whose actual calendar time plus accrued good conduct time equaled the term of his

sentence is automatically released on mandatory supervision. See Act of May 23, 1987,

70th Leg., R.S., ch. 1101, § 7, sec. 8(c), 1987 Tex. Gen. Laws 3750, 3754 (repealed 1997).

Therefore, in the case of Applicant’s 1997 conviction, there is no discretion in releasing

him at all. It appears that TDCJ’s policy of not “releasing” a prisoner to mandatory

supervision on one concurrent sentence until the prisoner is “eligible for release” on all

concurrent sentences runs afoul of the mandatory supervision statute.

   ii.    TDCJ has misinterpreted the amendment to the MS statute.

   Applicant alleges that TDCJ is changing the holding offense in situations where an

inmate is serving an MS-eligible sentence and a DMS-eligible sentence concurrently. As

discussed above, eligibility for mandatory supervision is determined by the statute in effect

when the offender’s “holding offense” is committed. Ex parte Thompson, 173 S.W.3d 458,

459 (Tex. Crim. App. 2005). A “holding offense” is the offense that governs an offender’s

release date. See Ex parte Mabry, 137 S.W.3d 58, 63 (Tex. Crim. App. 2004) (Keasler, J.,

concurring).

   In Applicant’s case, TDCJ originally set Applicant’s 1997 conviction as the holding

offense for purposes of calculating Applicant’s MS release date. However, once that date

passed, TDCJ switched Applicant’s holding conviction to the 2013 conviction.
                                                                             RIVERS ― 7

   The State argues that TDCJ’s policy of not releasing inmates to mandatory supervision

until they are eligible to be released on all concurrent sentences is the most appropriate

option: it delays but does not deny release to those who have essentially interfered with

their right to immediate release by their new convictions.

   Applicant alleges the holding offense should be static and, in his case, the holding

offense should be his 2013 conviction; otherwise, TDCJ is violating the prohibition against

ex post facto laws. Applicant alleges the current policy allows TDCJ to “turn Applicant’s

MS-eligible sentence into what amounts to be a DMS-eligible sentence.”

   An ex post facto violation occurs when a statute changes the punishment and inflicts

greater punishment than the law attached to a criminal offense when committed. Ex parte

Hallmark, 883 S.W.2d 672, 674 (Tex. Crim. App. 1994). Generally, “[o]nly the legislature

can violate either the federal or state Ex Post Facto Clauses because . . . both are ‘directed

at the Legislature, not the courts.’” Ex parte Heilman, 456 S.W. 3d 159, 163 (Tex. Crim.

App. 2015) (quoting Ortiz v. State, 93 S.W.3d 79, 91 (Tex. Crim. App. 2002)). In assessing

such claim, a court must “look beyond the actor that is directly committing the alleged

violation for some legislative origin of the alleged violation…” Heilman, 456 S.W.3d at

165. Here, Applicant is not alleging that the statute violates the prohibition against ex post

facto laws but that TDCJ’s application of the statute violates the ex post facto clause. Since

Applicant does not allege the Legislature violated the clause in the enactment of the statute,

we decline to extend an ex post facto violation to TDCJ for exercising their policy to release

inmates to mandatory supervision.
                                                                           RIVERS ― 8

   This argument notwithstanding, is TDCJ’s policy of “delaying” release legal? This

question was answered, in part, in 2008, when the Court was confronted with how

mandatory supervision issues are resolved when a prisoner is serving consecutive

sentences. See Ex parte Forward, 258 S.W.3d 151 (Tex. Crim. App. 2008), and Ex parte

Williams, 257 S.W.3d 711 (Tex. Crim. App. 2008). In these cases, the applicants were

serving sentences for pre-1987 offenses consecutively with sentences for post-1987

offenses. An underlying issue was the same as the present case—TDCJ was not releasing

(or delaying release) on a mandatory supervision sentence until the applicant became

eligible for release on all the sentences. While these cases concerned consecutive rather

than concurrent sentences, this Court, in examining whether an inmate should be on regular

mandatory supervision release on one sentence while remaining in prison on another

consecutive sentence, noted:

       Because we have determined that applicant is eligible for mandatory
       supervision release on the instant murder sentence, we grant relief as to that
       conviction. TDCJ is ordered to classify applicant as eligible for mandatory
       supervision release on this twenty-five-year sentence for his murder
       conviction. However, TDCJ shall calculate his time for [his consecutive
       DMS] sentence and the sentences ordered to be served consecutively
       therewith in accordance with our holdings in Forward.

Ex parte Williams, 257 S.W.3d at 712.

   This is consistent with what TDCJ is doing in Applicant’s case—because Applicant’s

second sentence is ineligible for MS, TDCJ is delaying MS release on the first sentence

until the entire period of the second sentence has passed.
                                                                            RIVERS ― 9

   In accordance with Forward and Williams, Applicant’s 1997 conviction is the holding

offense for Applicant. Applicant became eligible for MS release in his 1997 conviction on

May 5, 2020. However, TDCJ is not releasing Applicant to mandatory supervision in his

1997 conviction until Applicant is released to DMS on his concurrent conviction. By

denying Applicant release on his mandatory-supervision-eligible holding offense,

Applicant has been punished for the 1997 conviction longer than the law at the time

permitted.

   Therefore, Applicant is entitled to immediate release in his 1997 conviction. This will

be a “paper parole”—a designation by TDCJ that Applicant is on mandatory supervision

release on one of his convictions—but is not an actual, physical release of Applicant from

TDCJ custody. We recognize that this is somewhat of a hollow victory for Applicant

considering he will be released on paper on one conviction while still being held in prison

on another conviction. See Ex parte Kuester, 21 S.W.3d 264, 272–73 (Tex. Crim. App.

2000) (noting that, when a prisoner with two consecutive sentences makes parole on one

sentence, it ceases to operate for stacking purposes; though “the inmate is in custody

serving his second sentence, he is ‘paroled’ on his first sentence, continuing to get credit

on it for the time he is in prison.”).

   We also recognize that a paper release may become a detriment, should an inmate be

released on a second sentence, have his supervision revoked, and likely forfeit “street time”

from his paper release on the first sentence for time spent in prison. Nonetheless,
                                                                          RIVERS ― 10

Applicant’s statutory right in release supersedes any potential hypothetical loss in time

credit.

   IV.    CONCLUSION

   In Applicant’s case, TDCJ is not releasing Applicant to mandatory supervision until he

is “eligible for release” on all his sentences. This is an incorrect interpretation of the

amendment to the MS statute. TDCJ is ordered to immediately release Applicant to

mandatory supervision on this thirty-five-year sentence for burglary of a habitation with

intent to commit theft. However, TDCJ shall continue to calculate his time for this sentence

and the sentences ordered to be served concurrently therewith in accordance with our

holdings in Forward. Copies of this opinion shall be sent to TDCJ’s State Classification

Committee—Correctional Institutions Division and its Pardons and Parole Division.



Delivered: May 18, 2022

PUBLISH